Citation Nr: 9905552	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-02 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for chronic sinusitis, 
post operative, currently evaluated at ten percent disabling.

        
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1970.

The Board of Veterans' Appeals (Board) notes a January 1997 
Department of Veterans Affairs (VA) examination reflects a 
statement by the examiner to the effect that the veteran had 
undergone recent surgery for polypectomy, and that nasal 
pseudopolyps "are a residual of chronic sinusitis."   To 
the extent such suggests a potential benefit, this matter is 
referred to the Regional Office (RO) for appropriate action.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.   Chronic sinusitis is manifested by mild edema and mild 
erythema in the left nasal vestibule and hypoplastic 
maxillary sinuses likely to predispose the veteran to frontal 
headaches; the evidence does not show competent medical 
evidence of manifestations of frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence, three or more 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment (lasting four to six weeks), or; more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.



CONCLUSION OF LAW

An evaluation in excess of ten percent for chronic sinusitis 
is not warranted.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6513 (effective prior to 
October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 6513 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Veterans Appeals (Court) has 
stated that when a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board finds 
that the facts relevant to the issue on appeal have been 
properly developed and that the statutory obligation of VA to 
assist the veteran in the development of this claim has been 
satisfied.     38  U.S.C.A. §  5107(a).   A transcript of the 
veteran's August 1996 RO hearing reflects the veteran stated 
his private treatment records from the 1970's were destroyed 
and are unavailable.   The veteran has not asserted that any 
records of probative value which are not already associated 
with his claims folder are available.  

Factual Background

Upon enlistment examination in August 1966, the veteran's 
nose and sinuses were clinically evaluated as normal.    
Service medical records dated August 1966 to July 1970 
reflect numerous complaints of sore throat, nasal congestion, 
headache, and cough. Various impressions of rhinitis, 
maxillary sinusitis, and upper respiratory infection were 
noted.  A March 1968 x-ray reflects an impression of left 
maxillary sinusitis.   Upon separation examination conducted 
in July 1970 the nose and sinuses were clinically evaluated 
as normal.  

A private medical record dated in April 1992 reflects an 
impression of persistent sore throat secondary to postnasal 
drainage from occult sinusitis; rhinitis medicum mentosa; and 
underlying allergic rhinitis.  No sinus tenderness was found, 
but the physician noted that leaning forward exacerbated 
forehead and nasal bridge pressure, and nose was injected 
without exudate or bluish tinge.  The physician further noted 
the veteran was hooked on Neo-Synephrine, and some anti-
histamines had given him palpitations, probably secondary to 
decongestant containing nature, Beconase was unhelpful.

An October 1995 private consultation report reflects a 
relevant impression of chronic rhinosinusitis with 
significant nasoseptal deviation and turbinate hypertrophy.   
It was also noted by the physician that intranasal 
examination showed a marked rightward nasoseptal deviation 
with compensatory turbinate hypertrophy and moderate allergic 
mucosal inflammation.  The veteran reported frontal headaches 
compounded by years of congestion, postnasal drainage and a 
history of recurrent sinusitis.   An October 1995 
computerized tomographyscan of the veteran's paranasal 
sinuses reflects an impression of a 2.0 x 2.5 centimeter 
cyst/polyp in the right maxillary sinus; right nasal airway 
narrowed secondary to septal deviation; and hypertrophy of 
the turbinates.   The osteomeatal complex was patent 
bilaterally.  

A November 1995 pre-operative medical evaluation prepared by 
Dr. Z reflects a relevant impression of chronic auditory tube 
dysfunction with deviated nasal septum and questionable polyp 
in right maxillary sinus.

A November 1995 pre-operative medical evaluation conducted by 
Dr. B reflects an impression of chronic maxillary ethmoid 
sinusitis, right middle turbinate impaction and nasal septum 
deviation.   The veteran underwent endoscopic ethmoid and 
maxillary sinus surgery, septoplasty and turbinate reduction 
and removal of a right antral cyst in November 1995.     Dr. 
B's post-operative diagnosis was chronic right ethmoid 
maxillary sinusitis, middle turbinate impaction and nasal 
septum deviation.

In July 1996 the veteran complained of frontal sinus 
pressure, fever, sore throat and cough.  An assessment of 
bronchitis with early sinusitis was noted.

At his August 1996 hearing held at the RO, the veteran stated 
that nasal blockage caused his eyes to swell up at night and 
become crusted together in the morning.  
The veteran stated that he treated his symptoms himself with 
over-the-counter medications such as Neo-Synephrine.  The 
veteran further reported nasal discharge.

A November 1996 letter from the private physician who 
performed nasal surgery on the veteran in 1995 reflects the 
veteran's postoperative care would include the use of nasal 
corticosteroid sprays and nasal irrigations with saline 
solution.  

An authorized VA examination conducted in January 1997 
reflects a diagnosis of chronic allergic rhinitis.  Previous 
maxillary sinus problems and treatment for rhinitis, by 
history, were noted.   The veteran reported continued 
problems since his 1995 surgery and headaches every other day 
or so, vertigo which had incapacitated him to the bed on five 
occasions within the past year, increased dryness from the 
nose, painful sinus cavities with edema and burning, sneezing 
on a daily basis, low grade fevers, and pressure and 
inability to see when bending over.   Upon physical 
examination the examiner noted the sinuses were percussed 
frontal and maxillary with no pain or tenderness.  On the 
left side, decreased patency, mucosal edema and erythema was 
noted.  On the right side, good patency with no edema or 
drainage was noted.   In the septum, no perforation or tumor, 
no deviation was noted.   Turbinates were normal on the right 
and noted as unable to visualize on the left side.  In the 
left nasal vestibule mild edema and mild erythema was noted.   
In the diagnoses, the examiner noted there was insufficient 
clinical evidence to make a diagnosis of chronic sinusitis, 
however the hypoplastic maxillary sinuses would likely 
predispose the veteran to frontal headaches.  The examiner 
further noted a review of the C-folder verified the 
historical diagnosis of acute sinusitis which increased the 
likelihood the veteran was suffering from chronic sinusitis.  
The examiner found it more likely than not that the veteran's 
condition was directly causally related to his in-service 
sinus problems.

Pertinent Law and Regulations

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. § 4.2 
(1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Prior to October 7, 1996, under 38 C.F.R. § 4.97, Diagnostic 
Codes 6510-6514, a non-compensable evaluation was warranted 
for mild or occasional symptoms of chronic sinusitis or x-ray 
manifestations only.   A ten percent evaluation was warranted 
for moderate chronic sinusitis with discharge or crusting or 
scabbing, infrequent headaches.   Severe chronic sinusitis 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence, warranted a 30 percent evaluation.  Postoperative 
chronic sinusitis following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations warranted a 50 percent 
evaluation.

The schedule for rating disorders of the respiratory system 
was revised, effective October 7, 1996.    Under the 
applicable criteria in effect from October 7, 1996, an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97.   A 
non-compensable evaluation is warranted for chronic sinusitis 
detected by x-ray only.  An evaluation of ten percent is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 30 percent evaluation.  A 50 
percent evaluation is warranted following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.   Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Analysis

The veteran is currently service connected for sinusitis with 
a ten percent disability rating.  The veteran contends his 
medical records confirm the necessity and frequency of bed 
rest and his predisposition to headaches warranting an 
increased evaluation.   The veteran further contends the 
evidence justifies an increased evaluation based upon both 
the past and present rating criteria.  

The most recent medical evidence reveals the veteran has left 
nasal vestibule mild edema and mild erythema although the VA 
examiner noted the hypoplastic maxillary sinuses would likely 
predispose the veteran to frontal headaches. The medical 
evidence does not demonstrate severe chronic sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.   Nor does the medical evidence demonstrate three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment (lasting four to six 
weeks), or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Although the veteran 
contends he suffers from headaches every other day and 
vertigo which incapacitated him to bed on five occasions 
within a year, the medical evidence presented does not 
support those contentions.

The veteran's contentions are supported by his own reports of 
headaches and the necessity and frequency of bed rest.  Where 
the issue is factual in nature, that is, whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence.  Cartwright v. Derwinski, 2 Vet. App. 24 
(1991).  The veteran's statements are credible with regard to 
his symptomatology.   The Board does not doubt the sincerity 
of the veteran concerning the severity of symptomatology 
relative to his condition.  However, where the determinative 
issue involves medical causation or a medical diagnosis, the 
veteran, as a lay party, is not qualified to make an 
assertion is this area as he lacks the necessary medical 
expertise or experience.  King v. Brown, 5 Vet. App. 19 
(1993).   In this case, the determinative issue involves 
medical diagnoses, thus the opinion of qualified medical 
personnel is required.   

In the absence of medical evidence of severe chronic 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence, or three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment (lasting four to six weeks), or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, an 
increased evaluation is not warranted.   



ORDER

An evaluation in excess of ten percent for chronic sinusitis 
is denied.



		
	
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

